 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      UNITED STATES OF AMERICA,
                                                                Cause No. MC20-0045RSL
 9
                             Plaintiff,

10
                  v.                                            ORDER TERMINATING
                                                                GARNISHMENT PROCEEDING
11
      DOUGLAS MURPHY,

12
                             Defendant,

13
                 and

14
      WALLA WALLA VALLEY HONDA,

15
                             Garnishee.

16

17
            This matter comes before the Court on United States’ Application to Terminate
18

19   Garnishment Proceeding. For the reasons stated in the United States’ Application, the Court

20   concludes that this proceeding should be terminated pursuant to 28 U.S.C. § 3205(c)(10)(B).
21          IT IS ORDERED that this garnishment is terminated and that Walla Walla Valley Honda
22
     is relieved of further responsibility pursuant to this garnishment.
23
            Dated this 28th day of April, 2021.
24

25                                              Robert S. Lasnik
26                                              United States District Judge

27
     ORDER TERMINATING
28   GARNISHMENT PROCEEDING - 1
